Interim Decision #1683

MATMIL OF NO

IN VISA PETITION PROCEEDINGS

A-13756336-7-8-9-40
Decided by Board December El, 1986
Where blood grouping tests (M-N system) conducted by 2 experts in the field
establish that there is no incompatibility of blood between a petitioner and
her alleged father, the beneficiary, but, in fact, a strong indication of the
claimed relationship, the visa petition proceedings will be reopened for further
consideration.
ON BEHALS or POITZIONEB Haskell R. Borst, Esquire,
84 William Street,
New York, New York 10038

The District Director at New York denied the visa petitions of the
petitioner in. behalf of her father, mother, and three brothers, because
blood tests conducted, in part, in New York and, in part, in Hong
Kong demonstrated incompatibility between the blood of petitioner
and that .of some of the family members. Counsel requesied that this
Boaid direct that arrangements be made at the expense of the petitioner for retesting in the -United States of the parents' blood samples

taken in Hong Kong, using the same sera or reagents which were used
in the testing of her blood. This procedure has been denied by the
American Consul at Hong Kong.
Following counsel's letter to this Board of October 31, 1966, he
received a letter under the same date from Dr. Alexander S. Wiener,
stating that Dr. Wiener had received two sets of blood specimens from
Hong Kong and that retesting has now established that petitioner
and her alleged father have the same blood type, MN 2. Dr. Wiener
states,
The results thus not only show that parentage Is not excluded, but instead
strongly indicate that the parents are correct, because of the occurrence of the
type Mn in both Ng Wah Hoy I and Mrs. Tit Sea Me. which is too rare to be
merely a coincidence.
I have no doubt that your appeal to have the immigration application reconsidered will now prove successful.
Alleged father
'Petitioner
I

821-604--a0----4

27

Interim Decision #1683
An earlier communication, July 22, 1066, from Dr. Wiener to counsel
states that he originally tested the blood of petitioner and found her
to be type M and so reported her type. Tests from Hong Kong showed
her father and mother both to be type M and all of her brothers to be
type M. When petitioner was tested by Dr. Leon N. Sussman, he
found her to be type MN and informed Dr. Wiener, that he and Dr.
Wiener had come to different conclusions on the subject of the petitioner's blood type. Apparently, it was on the basis of Dr. Sussman's
test (showing petitioner to have an N factor in her blood) that the
visa petition was denied. It is now agreed by these outstanding experts,
that petitioner's blood type is MN., which reacts weakly to some sera
or reagents, and "frequently fails to react at all".
In most cases coming to the Board where allegations of mistaken
typing have been established, the mistakes have occurred in MN testing. Dr. Wiener and Dr. Sussman, two of this country's outstanding
authorities', are now in agreement that respondent and her father
have the same MN type and that there is no incompatibility but, in
fact, a strong indication of the claimed relationship.
The discovery through retesting, carried out in New York with sera
and by experts not available in Hong Kong should be given further
consideration. The records will be remanded for this purpose.
ORDER : It is ordered that the records be reopened and reconsidered in accordance with the foregoing opinion.
'Matter of L—, 8 I. & N. 2559; Matter of D—W-0-4 D—W—H--, 5 L & N.
351, cert. den. 350 U.S. 847, sub nom Dong Wing Ott t Dong Wing Han v.

sinauganessy.

28

